Order entered March 8, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-01115-CV

        MINGTEL INC. D/B/A AZPEN INNOVVATION, Appellant

                                      V.

                        COMERICA BANK, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-11481

                                   ORDER

      Before the Court is court reporter Antionette Reagor’s March 4, 2021

request for an extension of time to file the reporter’s record. We GRANT the

motion and ORDER the record be filed no later than April 5, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE